Citation Nr: 0837985	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing, or a certificate of eligibility for a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1968, in the National Guard from March 1971 to March 
1980, and in the Reserves from March 1980 to September 1992, 
when he retired.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The veteran has effectively lost the use of both of his lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002); 38 C.F.R. § 3.809(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See generally 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Without deciding whether VA's duties to notify and to assist 
have been satisfied in the present case, the Board concludes 
that it may proceed with adjudication of the veteran's 
appeal.  This is so because the Board is taking action 
favorable to the veteran by granting the issue on appeal.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Service connection is in effect for restrictive lung 
disorder, currently evaluated as 100 percent disabling; 
hypertensive vascular disease, currently evaluated as 40 
percent disabling; degenerative changes of the low back, 
currently evaluated as 20 percent disabling; degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling; degenerative changes of the left knee, 
postoperative, currently evaluated as 10 percent disabling; 
degenerative changes of the right hand, currently evaluated 
as 10 percent disabling; degenerative changes of the left 
hand, currently evaluated as 10 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; arachnoid cyst 
of the posterior brain fossa, currently evaluated as 10 
percent disabling; and noncompensable evaluations for 
residuals of a left little finger metacarpal fracture, 
bilateral hearing loss, and hemorrhoids.  The veteran's 
service-connected disorders have a combined evaluation for 
compensation of 100 percent.  A total rating for compensation 
purposes based upon individual unemployability was granted 
from October 1, 1992.  Special monthly compensation is also 
in effect under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 
(i) due to the 100 percent rating of the veteran's 
restrictive lung disorder, in conjunction with those 
additional service-connected disabilities noted above which 
are independently ratable at 60 percent or more from August 
19, 2002.

The RO's denial of the veteran's claim in its April 2005 
rating decision was premised primarily on the findings of the 
December 2004 VA examiner's report.  In that document, the VA 
examiner indicated both that there was no evidence that the 
veteran had any difficulty using his hands and knees at the 
time of the physical examination, and that his arachnoid cyst 
had no effect on his balance or propulsion.  However, based 
on exhaustive review of the evidence, covering the period 
from 1992 to the present, the December 2004 VA examiner's 
clinical findings are inconsistent with the evidence of 
record.  This is especially the case when those multiple 
objective medical opinions of record, dated subsequent to the 
VA examiner's report, and provided by military, VA, and 
private medical professionals, are considered.  While not 
concluding that the December 2004 VA examiner's opinion is 
wholly without merit, the remaining evidence of record 
patently shows that the veteran's situation with respect to 
mobility is dire, and continues to progress in severity.  

VA examinations dated as early as 1992 show that even prior 
to the veteran's arachnoid cyst becoming so severe as to 
cause balance problems, the veteran was experiencing 
bilateral knee and spine arthritis that resulted in 
ambulation difficulty.  Specifically, a December 1992 VA 
examination revealed that the veteran experienced back pain 
if he stood for any length of time, or walked more than 200 
feet; at that time he also reported intermittent bilateral 
knee pain resulting from degenerative arthritis.  Physical 
examination at that time showed reduced range of motion of 
both the lumbar spine and the bilateral knees.  Additionally, 
a January 1994 VA examination noted decreased flexion of both 
knees and of the spine.

Later, an October 2004 private medical record noted that the 
veteran's lumbar spine was manifested by Phase II 
degenerative progression, with evidence of decreased lordotic 
curve, scoliosis, narrowed disc spaces, osteoarthritis, and 
neuroforaminal encroachment.  By November 2004, it is clear 
that the veteran's arachnoid cyst had become the main, but 
not sole, cause of his difficulty ambulating.  A private 
opinion letter dated that month indicated that due to the 
veteran's arachnoid cyst-related balance problems, he would 
have to renovate his current home and bathroom so as to 
prevent falls.  A November 2005 VA physician's addendum to a 
VA outpatient treatment record revealed that the veteran's 
significant trouble with balance and walking, due to his 
arachnoid brain cyst, meant that he "must use a walker."  A 
December 2005 military physician's letter indicated that the 
veteran's balance difficulties, resulting from his arachnoid 
cyst, have forced him to use assistive devices for 
ambulation, and that as his condition progresses, the veteran 
will no longer be able to ambulate safely.  A December 2005 
private evaluation noted that the veteran's gait was wide-
based, and that he required significant assistance from his 
walker or from an additional person to ambulate or to stand.  

A January 2006 private medical opinion stated that the 
veteran's arachnoid cyst caused significant gait disturbance 
and imbalance, leaving him completely immobile without the 
constant use of ambulatory devices.  A January 2008 private 
physician's assistant's letter noted that the veteran's 
longstanding balance concerns were aggravated by recent 
emergency brain surgery.  Critically, this opinion indicated 
that the veteran's "current medical conditions and symptoms 
do preclude locomotion and he will need assistance with 
ambulation and safety features throughout the house to allow 
activities of daily living."  A February 2008 private 
neurologist's opinion indicated that the veteran's balance 
difficulties were so severe as to require constant use of an 
ambulatory device.  A February 2008 VA physical therapist's 
evaluation indicated that due to the veteran's balance 
difficulties, as well as his shortness of breath resulting 
from his restrictive lung disease, requires ambulatory 
devices for any movement into, out of, or within his home.  
This evaluation also notes that the veteran had experienced 3 
falls within the last year.

Based on the above, the veteran's service-connected 
disabilities plainly have a combined effect on his lower 
extremities so as to effectively preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  The 
evidence reflects that the degenerative changes of the back, 
right knee, and left knee create a moderate impairment of 
mobility, consistent with the assigned evaluations.  However, 
those disorders, in conjunction with the service-connected 
disorders of arachnoid cyst of the posterior brain fossa and, 
to a lesser extent, restrictive lung disease, essentially 
preclude the veteran's ability to use his lower extremities 
for self-propulsion without the assistance of an ambulatory 
device.  While the veteran may be able to stand, or ambulate 
a very short distance without the use of assistance, there is 
a clear necessity for regular and constant use of a 
wheelchair and/or canes as a normal mode of locomotion; such 
a necessity results from multiple service-connected 
disorders.  

Moreover, the rating criteria as set forth in 38 U.S.C.A. § 
2101(a) and 38 C.F.R. § 3.809(d) do not specifically state 
that the "loss of use of the lower extremities" need result 
from the actual disability of the part of whole of the lower 
extremities themselves, only that service-connected 
disabilities result in a loss of use of those lower 
extremities.  In this case, it is clear that the veteran's 
service-connected disabilities as a whole, including his 
arachnoid brain cyst, essentially preclude him from using his 
lower extremities to be mobile.  As such, the Board concludes 
that the veteran's service-connected disabilities preclude 
locomotion.  See 38 C.F.R. § 3.809(d).  Thus, entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) has 
been shown.  

Having determined that the veteran is eligible for assistance 
under 38 U.S.C.A. § 2101(a) for specially adapted housing, 
the law precludes an award of special home adaptation grant 
under 38 U.S.C.A. § 2101(b).  Thus, his special home 
adaptation claim must be denied.


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

Entitlement to a certificate of eligibility for special home 
adaption grant is denied. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


